           Case 1:20-cv-11106-AJN Document 12 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  3/2/2021


 Jane Doe XX,

                        Plaintiff,
                                                                    20-cv-11106 (AJN)
                –v–
                                                                          ORDER
 Darren K. Indyke, et al.,

                        Defendants.


ALISON J. NATHAN, District Judge:

       On March 2, 2021, the Defendants filed a motion to dismiss. Dkt. No. 10. Pursuant to
Rule 3.F of this Court’s Individual Practices in Civil Cases, on or before March 12, 2021, the
Plaintiff must notify the Court and its adversary in writing whether (1) it intends to file an
amended pleading and when it will do so or (2) it will rely on the pleading being attacked. The
Plaintiff is on notice that declining to amend its pleadings to timely respond to a fully briefed
argument in the Defendants’ motion to dismiss may well constitute a waiver of the Plaintiff’s
right to use the amendment process to cure any defects that have been made apparent by the
Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d
160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has
long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).
       If the Plaintiff chooses to amend, the Defendants may then (a) file an answer; (b) file a
new motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to
dismiss.
       Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.


       SO ORDERED.

Dated: March 2, 2021                        __________________________________
       New York, New York                            ALISON J. NATHAN
                                                   United States District Judge
